Exhibit 10.17

 

This Agreement is entered into this 2nd day of May, 2007 (“Effective Date”), by
and between Whitney Information Network, Inc. (“WIN”) to include its affiliates
and subsidiaries, and Rich Dad Education, LLC (“Rich Dad”) to include its
subsidiary entity.

 

WHEREAS, Rich Global, LLC and Whitney Information Network, Inc. together
comprise the complete Members of Rich Dad; and

 

WHEREAS, Rich Dad Education Limited is duly organized in the United Kingdom and
is a wholly owned subsidiary of Rich Dad; and

 

WHEREAS, Whitney Information Network, Inc. is the Managing Member of Rich Dad,
and is rendering certain administrative services for Rich Dad, to include those
associated with its services being rendered for Rich Dad Education, Limited,
pursuant to an Administrative Services Agreement dated July 18, 2006 between the
parties.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

Rich Dad has agreed to transfer all of its beneficial and equity ownership
interest in Rich Dad Education Limited to WIN for the sum of one dollar ($1.00).

 

Rich Dad reserves the right to recall or buy back the transferred shares at any
time upon payment of one dollar ($1.00) to WIN.

 

Rich Dad hereby agrees to indemnify, defend and hold WIN and its affiliates,
officers, directors, agents, owners, employees, trustees, successors and assigns
harmless with respect to any claims, actions, causes of action, damages,
expenses, court costs, attorney fees (including any fees and costs incurred on
appeal), liability damage or judgment suffered by either Rich Dad or its agents
or WIN or its agents, resulting from or attributable to (i) the transfer of the
beneficial and equity ownership interest pursuant to this Agreement and/or
(ii) WIN’s rendering of administrative services described herein.  Such claims,
actions, causes of action, damages, expenses, court costs, attorney fees
(including any fees and costs incurred on appeal), liability damage or judgment
suffered shall include, but note be limited to those claims pertaining to
personal injury, property damage, tax liabilities, or infringement of copyright,
trademark, patent or other proprietary right.  These indemnification obligations
shall survive the return transfer of equity and beneficial ownership interests
from WIN to Rich Dad.

 

--------------------------------------------------------------------------------


 

Agreed and Accepted to this 2nd day of May, 2007.

 

[g223792kki001.jpg]

 

Kim Kiyosaki for Rich Global, LLC, member of Rich Dad Education, LLC, sole
member for Rich Dad Education Limited

 

[g223792kki002.jpg]

 

Ronald Simon as Secretary for Whitney Information Network, Inc., member of Rich
Dad Education LLC

        [g223792kki003.jpg]

 

--------------------------------------------------------------------------------